   Case 3:18-cv-01575-CCC Document 10 Filed 12/19/18 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

MARITZA D. CRUZ RODRIGUEZ
Plaintiff                                CIVIL 18-1575CCC
vs
UNIVERSITY OF PUERTO RICO;
XYZ CORPORATION; JOHN DOE;
INSURANCE COMPANY ABC
Defendants



                                JUDGMENT

     Having considered the Notice of Voluntary Dismissal without Prejudice
filed by plaintiff Maritza D. Cruz Rodríguez on December 6, 2018 (d.e. 9), the
same is NOTED. Accordingly, it is ORDERED and ADJUDGED that judgment
be and is hereby entered DISMISSING this action, without prejudice.
     SO ORDERED AND ADJUDGED.
     At San Juan, Puerto Rico, on December 19, 2018.



                                         S/CARMEN CONSUELO CEREZO
                                         United States District Judge
